       Case 2:19-cv-00059-JM-JTK Document 34 Filed 06/17/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                                 DELTA DIVISION

RANDY SCOTT NELSON                                                       PLAINTIFF

V.                          CASE NO. 2:19-CV-00059-JM-JTK

CARLOS RIVERA, et al.                                                  DEFENDANT

                                      ORDER

       The Court has received Magistrate Judge Jerome Kearney’s recommended partial

disposition. No objections to the recommendation have been filed. The Court concludes

that the recommendation should be, and is hereby, approved and adopted as this Court’s

findings in all respects.


       SO ORDERED this 17th day of June, 2020.



                                               ________________________________
                                               UNITED STATES DISTRICT JUDGE
